— Judgment unanimously affirmed. Memorandum: Defendant complains that he was denied a fair trial when the victim’s hospital record was received into evidence. The hospital record included a narrative of the assault given to the emergency room physician. Although this was improper bolstering (see, Williams v Alexander, 309 NY 283, 287; People v Harris, 132 AD2d 940, 941; People v Jackson, 124 AD2d 975, Iv denied 69 NY2d 746), we conclude that the error in admitting the record was harmless. The evidence against defendant was overwhelming, and the narrative in the hospital record was merely cumulative of other properly admitted evidence (see, People v Johnson, 57 NY2d 969, 970); there is no significant probability that defendant would not have been convicted without the admission of that evidence (see, People v Crimmins, 36 NY2d 230). (Appeal from judgment of Monroe County Court, Celli, J. — rape, first degree, and other charges.) Present — Callahan, J. P., Doerr, Green, Pine and Davis, JJ.